Case 2:21-cv-14080-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 1 of 22




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                   FORT PIERCE DIVISION

                                              CASE NO.:

  CARLOS E. RESTREPO,
  and other similarly-situated individuals,

          Plaintiff,
  v.

  MODERN ROOFING EXPERTS, INC.,
  a/k/a MODERN ROOFING EXPERTS DBA MCE,
  LUIS D. FERNANDEZ, and
  MONIKA NEUVIRTHOVA, individually

           Defendants,

  __________________________________________/

                                        COMPLAINT
                            (OPT-IN PURSUANT TO 29 U.S.C § 216(b))

          COMES NOW the Plaintiff CARLOS E. RESTREPO and other similarly situated

  individuals, by and through the undersigned counsel, and hereby sues Defendants MODERN

  ROOFING EXPERTS, INC. a/k/a MODERN ROOFING EXPERTS DBA MCE, LUIS D.

  FERNANDEZ, and MONIKA NEUVIRTHOVA, individually, and alleges:

       1. This is an action to recover money damages for unpaid regular and overtime wages, and

          retaliation under the laws of the United States. This Court has jurisdiction pursuant to the

          Fair Labor Standards Act, 29 U.S.C. § 201-219 (Section 216 for jurisdictional placement)

          (“the Act”)

       2. Plaintiff CARLOS E. RESTREPO is a resident of St. Lucie County, Florida within the

          jurisdiction of this Court. Plaintiff is a covered employee for purposes of the Act.




                                              Page 1 of 22
Case 2:21-cv-14080-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 2 of 22




     3. Defendant MODERN ROOFING EXPERTS, INC. a/k/a MODERN ROOFING

        EXPERTS DBA MCE (hereinafter MODERN ROOFING, or Defendants) is a Florida

        corporation, having its place of business in Stuart, Martin County, Florida. Defendant was

        and is engaged in interstate commerce.

     4. The individual Defendants LUIS D. FERNANDEZ, and MONIKA NEUVIRTHOVA

        were and are now, the owners/partners/officers and managers of Defendants Corporation

        MODERN        ROOFING.        Defendants   LUIS    D.   FERNANDEZ,       and   MONIKA

        NEUVIRTHOVA are the employers of Plaintiff and others similarly situated within the

        meaning of Section 3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)].

     5. All the actions raised in this complaint took place in Martin County Florida, within the

        jurisdiction of this Court.

                                      GENERAL ALLEGATIONS

     6. This cause of action is brought by Plaintiff CARLOS E. RESTREPO as a collective action

        to recover from Defendants overtime compensation, liquidated damages, retaliatory

        damages, and the costs and reasonable attorney’s fees under the provisions of Fair Labor

        Standards Act, as amended, 29 U.S.C. § 201 et seq (the “FLA or the “ACT”) on behalf of

        Plaintiff and all other current and former employees similarly situated to Plaintiff (“the

        asserted class”) and who worked in excess of forty (40) hours during one or more weeks

        on or after September 2020, (the “material time”) without being properly compensated.

     7. Defendant MODERN ROOFING is a construction company specialized in commercial and

        residential roofing, installation of impact windows and doors, and related construction

        services. Defendant’s business is located at 834 SE Lincoln Avenue, Stuart, Florida, where

        Plaintiff worked.



                                            Page 2 of 22
Case 2:21-cv-14080-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 3 of 22




     8. The Defendants MODERN ROOFING LUIS D. FERNANDEZ and MONIKA

        NEUVIRTHOVA employed Plaintiff CARLOS E. RESTREPO, as a non-exempt, full

        time, hourly employee from approximately September 01, 2020, to December 24, or 16

        weeks.

     9. Plaintiff was hired as a driver, but he had duties as driver, tear-off labor, and construction

        worker. Everyday Plaintiff loaded equipment and materials to be transported to the Jobsite,

        at the end of the day, he would return the truck to the workshop before going home. Plaintiff

        was paid at the rate of $20.00 an hour.

     10. During his time of employment with Defendants, Plaintiff worked regularly 6 days per

        week. From Monday to Saturday Plaintiff began to work at 7:30 AM, and he finished his

        working day at 6:00 PM, the earliest, (10.5 hours daily). Sometimes, Plaintiff stayed

        working until 6:30, 7:30, or 8:00 PM.

     11. Thus, every week Plaintiff completed a minimum of 63 working hours. Plaintiff was not

        able to take bonafide lunch periods.

     12. Plaintiff worked regularly more than 40 hours every week. However, he was paid for 40

        regular hours or less. Defendants did not pay Plaintiff for overtime hours.

     13. Furthermore, Plaintiff worked a minimum of 63 hours weekly, but he was paid for less than

        40 hours, Plaintiff states that during his time of employment, his wage rate was $20.00 an

        hour, but Defendant used a fictitious rate of $25.00, $16.00, and $10.00 an hour, and

        showed and paid for less than the real number of hours worked.

     14. Without an explanation or justification, Defendants paid Plaintiff for a partial number of

        working hours, using a fictitious different wage rate, and under the promise of fixing it




                                             Page 3 of 22
Case 2:21-cv-14080-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 4 of 22




        later. Plaintiff continued working in hopes of recovering his unpaid regular and overtime

        hours.

     15. During his time of employment, Plaintiff received as partial payment for accumulated

        unpaid wages, one check for $200.00, and one payment of $200.00 cash. Defendants failed

        to pay Plaintiff fully and timely for every hour worked.

     16. Plaintiff did not clock in and, but he worked under closed supervision, and Defendants

        were able to keep track of the number of hours worked by Plaintiff and other similarly

        situated individuals, which means that Defendants were in absolute control of the hours

        worked by Plaintiff and other similarly situated individuals.

     17. Therefore, Defendants willfully failed to pay Plaintiff minimum wages and overtime hours

        at the rate of time and one-half his regular rate for every hour that they worked in excess

        of forty (40), in violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29

        U.S.C. 207(a)(1).

     18. In order to circumvent FLSAs overtime provisions, Plaintiff was paid weekly with checks

        and paystubs that did not provide accurate information about the number of days worked,

        the real number of hours worked and the real wage rate paid.

     19. Plaintiff strongly disagreed with payment received for hours earned and he complained

        many times to his supervisors and owners of the business LUIS D. FERNANDEZ, and

        MONIKA NEUVIRTHOVA. They promised to pay him for the full value of his missing

        hours later.

     20. On or about December 29, 2020, Plaintiff was fired after he demanded to be paid for his

        regular workweek and overtime hours. Plaintiff was in financial distress and he mentioned

        that he would be hiring an attorney to recover his unpaid wages.



                                           Page 4 of 22
Case 2:21-cv-14080-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 5 of 22




     21. Plaintiff is not in possession of time and payment records, but he will provide a good faith

        estimate based on his best recollections. In this Complaint, Plaintiff is going to claim in his

        Overtime count, overtime hours only for regular weeks in which he worked 63 hours.

        Plaintiff is going to claim in a Minimum Wage count only 3 unpaid weeks. After

        Defendants provide time and payment records, Plaintiff will amend his Statement of Claim

        to include any unpaid regular and overtime hours.

     22. Plaintiff CARLOS E. RESTREPO seeks to recover unpaid regular and overtime hours,

        accumulated during all his time of employment, liquidated damages, and any other

        damages, as allowable by law.

     23. The additional persons who may become Plaintiffs in this action are weekly-paid

        employees and/or former employees of Defendants who are and who were subject to the

        unlawful payroll practices and procedures of Defendants and were not paid regular wages,

        or overtime hours at the rate of time and one half of their regular rate of pay for all overtime

        hours worked in excess of forty.

                                  COUNT I:
                WAGE AND HOUR FEDERAL STATUTORY VIOLATION;
              FAILURE TO PAY OVERTIME; AGAINST ALL DEFENDANTS

     24. Plaintiff CARLOS E. RESTREPO re-adopts every pertinent and factual allegation,

        regarding him, as stated in paragraphs 1-23 above as if set out in full herein.

     25. This action is brought by Plaintiff CARLOS E. RESTREPO and those similarly-situated

        to recover from the Employers unpaid overtime compensation, as well as an additional

        amount as liquidated damages, costs, and reasonable attorney’s fees under the provisions

        of 29 U.S.C. § 201 et seq., and specifically under the provisions of 29 U.S.C. § 207. 29

        U.S.C. § 207 (a)(1) states, “No employer shall employ any of his employees… for a



                                             Page 5 of 22
Case 2:21-cv-14080-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 6 of 22




        workweek longer than 40 hours unless such employee receives compensation for his

        employment in excess of the hours above specified at a rate not less than one and a half

        times the regular rate at which he is employed.”

     26. The employer MODERN ROOFING was engaged in interstate commerce as defined in §§

        3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)(1)(A). The Defendants is a

        construction company that provides its services to companies engaged in interstate

        commerce. The Defendants have more than two employees directly and recurrently

        engaged in interstate commerce. At all times pertinent to this Complaint, the

        Employer/Defendant operates as an organization that sells and/or markets its services to

        customers from throughout the United States. Employer/Defendants obtains and solicits

        funds from non-Florida sources, accepts funds from non-Florida sources, uses telephonic

        transmissions going over state lines to do its business, transmits funds outside of the State

        of Florida. Upon information and belief, the annual gross revenue of the Employer was

        always in excess of $500,000 per annum. Therefore, there is enterprise coverage.

     27. Plaintiff was employed by an enterprise engaged in interstate commerce. Plaintiff and other

        employees similarly situated regularly and recurrently participated in interstate commerce,

        by handling and working on goods and materials that were moved across State lines at any

        time during the business. Therefore, there is individual coverage.

     28. The Defendants MODERN ROOFING LUIS D. FERNANDEZ and MONIKA

        NEUVIRTHOVA employed Plaintiff CARLOS E. RESTREPO, as a non-exempt, full

        time, hourly employee from approximately September 01, 2020, to December 24, or 16

        weeks.




                                            Page 6 of 22
Case 2:21-cv-14080-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 7 of 22




     29. Plaintiff was hired as a driver, but he had duties as driver, tear-off labor, and construction

        worker. Plaintiff was paid at the rate of $20.00 an hour.

     30. During his time of employment with Defendants, Plaintiff worked regularly 6 days per

        week, a minimum of 63 working hours. Plaintiff was not able to take bonafide lunch

        periods.

     31. Plaintiff worked regularly a minimum of 63 hours every week. However, he was paid for

        40 regular hours or less. Defendants did not pay Plaintiff for overtime hours.

     32. Furthermore, Plaintiff states that during his time of employment, his wage rate was $20.00,

        but in order to circumvent FLSAs overtime provisions, Defendants changed his wage rate

        and used a fictitious wage rate of $25.00, $16.00, and $10.00 an hour. Plaintiff’s paystubs

        showed fewer hours than he actually worked.

     33. Using this scheme, without an explanation or justification, Defendants pay Plaintiff for a

        partial number of working hours. The remaining hours were never paid to Plaintiff.

     34. During his entire period of employment, Plaintiff received partial payment for accumulated

        unpaid wages one check for $200.00, and one payment of $200.00 cash. Defendants failed

        to pay Plaintiff timely and for every hour worked.

     35. Plaintiff did not clock in and, but he worked under closed supervision, and Defendants

        were able to keep track of the number of hours worked by Plaintiff and other similarly

        situated individuals, which means that Defendants were in absolute control of the hours

        worked by Plaintiff and other similarly situated individuals.

     36. Therefore, Defendants willfully failed to pay Plaintiff minimum wages and overtime hours

        at the rate of time and one-half his regular rate for every hour that they worked in excess




                                             Page 7 of 22
Case 2:21-cv-14080-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 8 of 22




        of forty (40), in violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29

        U.S.C. 207(a)(1).

     37. Plaintiff was paid weekly with checks and paystubs that did not provide accurate

        information about the number of days worked, the real number of hours worked and the

        real wage rate paid.

     38. On or about December 29, 2020, Plaintiff was fired after he demanded one more time to

        be paid for his regular workweek and overtime hours. Plaintiff was in financial distress and

        he mentioned that he would be hiring an attorney to recover his unpaid wages.

     39. Plaintiff is not in possession of time and payment records, but he will provide a good faith

        estimate based on his best recollections. In this Complaint, Plaintiff is going to claim in his

        Overtime count, overtime hours only for regular weeks in which he worked 63 hours. After

        Defendants provide time and payment records, Plaintiff will amend his Statement of Claim

        to include any unpaid regular and overtime hours.

     40. The records, if any, concerning the number of hours worked by Plaintiff CARLOS E.

        RESTREPO, and all other similarly situated employees, and the compensation paid to such

        employees should be in the possession and custody of the Defendants. However, upon

        information and belief, Defendants did not maintain accurate and complete time records of

        hours worked by the Plaintiff and other employees in the asserted class.

     41. The Defendants violated the record-keeping requirements of FLSA, 29 CFR Part 516.

     42. The Defendants never posted any notice, as required by the Fair Labor Standards Act and

        Federal Law, to inform employees of their federal rights to overtime and minimum wage

        payments. Defendants violated the Posting requirements of 29 U.S.C. § 516.4.




                                            Page 8 of 22
Case 2:21-cv-14080-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 9 of 22




     43. Prior to the completion of discovery and the best of Plaintiff’s knowledge, at the time of

        the filing of this complaint, the Plaintiff’s good faith estimate of unpaid wages are as

        follows:

        *Please note that these amounts are based on preliminary calculations and that these figures
        could be subject to modification as new evidence could dictate.

            a. Total amount of alleged unpaid wages:

               Eleven Thousand Forty Dollars and 00/100 ($11,040.00)

            b. Calculation of such wages:

               Total Period of employment: 16 weeks
               Relevant weeks of employment: 16 weeks
               Total hours: 63 hours weekly
               Total overtime hours: 23 hours weekly
               Regular rate: $20.00 an hour x 1.5= $30.00
               Overtime rate: $30.00 an hour

               O/T rate $30.00 x 23 O/T hours=$690.00 weekly x 16 weeks=$11,040.00

            c. Nature of wages (e.g. overtime or straight time):

               This amount represents the unpaid overtime compensation.

     44. At all times, the Employers/Defendants MODERN ROOFING, LUIS D. FERNANDEZ,

        and MONIKA NEUVIRTHOVA failed to comply with Title 29 U.S.C. §207 (a) (1), in

        that Plaintiff and those similarly-situated performed services and worked in excess of the

        maximum hours provided by the Act but no provision was made by the Defendants to

        properly pay him at the rate of time and one half for all hours worked in excess of forty

        hours (40) per workweek, as provided in said Act.

     45. Defendants   MODERN        ROOFING,      LUIS      D.   FERNANDEZ,        and   MONIKA

        NEUVIRTHOVA knew and/or showed reckless disregard of the provisions of the Act

        concerning the payment of overtime wages as required by the Fair Labor Standards Act

        and remain owing Plaintiff and those similarly-situated these overtime wages since the
                                            Page 9 of 22
Case 2:21-cv-14080-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 10 of 22




          commencement of Plaintiff’s and those similarly-situated employees’ employment with

          Defendants as set forth above, and Plaintiff and those similarly-situated are entitled to

          recover double damages.

      46. At the times mentioned, individual Defendants LUIS D. FERNANDEZ, and MONIKA

          NEUVIRTHOVA were the owners/partners/officers and managers of MODERN

          ROOFING. Defendants MODERN ROOFING, LUIS D. FERNANDEZ, and MONIKA

          NEUVIRTHOVA were the employers of Plaintiff and others similarly situated within the

          meaning of Section 3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)]. In that,

          these individual Defendants acted directly in the interests of MODERN ROOFING

          concerning their employees, including Plaintiff and others similarly situated. Defendants

          MODERN ROOFING, LUIS D. FERNANDEZ, and MONIKA NEUVIRTHOVA had

          absolute financial and operational control of the Corporation, determining terms and

          working conditions of Plaintiff and other similarly situated employees, and they are jointly

          and severally liable for the Plaintiff’s damages.

      47. Defendants    MODERN           ROOFING,    LUIS     D.   FERNANDEZ,        and   MONIKA

          NEUVIRTHOVA willfully and intentionally refused to pay Plaintiff overtime wages as

          required by the law of the United States and remain owing Plaintiff these overtime wages

          since the commencement of Plaintiff’s employment with Defendants.

      48. The Plaintiff has retained the law offices of the undersigned attorney to represent him in

          this action and is obligated to pay a reasonable attorneys’ fee.

                                         PRAYER FOR RELIEF

   WHEREFORE, Plaintiff CARLOS E. RESTREPO and those similarly situated respectfully

   requests that this Honorable Court:



                                             Page 10 of 22
Case 2:21-cv-14080-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 11 of 22




           A. Enter judgment for Plaintiff CARLOS E. RESTREPO and other similarly situated

               individuals, and against the Defendants MODERN ROOFING, LUIS D.

               FERNANDEZ, and MONIKA NEUVIRTHOVA MODERN ROOFING based on

               Defendants’ willful violations of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.;

               and

           B. Award Plaintiff actual damages in the amount shown to be due for unpaid overtime

               compensation for hours worked in excess of forty weekly, with interest; and

           C. Award Plaintiff an equal amount in double damages/liquidated damages; and

           D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

           E. Grant such other and further relief as this Court deems equitable and just and/or

               available pursuant to Federal Law.

                                            JURY DEMAND

   Plaintiff CARLOS E. RESTREPO and those similarly situated demand trial by a jury of all issues

   triable as of right by a jury.

                                   COUNT II:
       F.L.S.A. WAGE AND HOUR FEDERAL STATUTORY VIOLATION: FAILURE TO
                  PAY MINIMUM WAGE; AGAINST ALL DEFENDANTS

       49. Plaintiff CARLOS E. RESTREPO re-adopts every factual allegation as stated in

           paragraphs 1-23 of this complaint as if set out in full herein.

       50. This action is brought by Plaintiff CARLOS E. RESTREPO and those similarly-situated

           to recover from the Employer MODERN ROOFING unpaid minimum wages, as well as

           an additional amount as liquidated damages, costs, and reasonable attorney’s fees under

           the provisions of 29 U.S.C. § 201 et seq., and specifically under the provisions of 29 U.S.C.

           §206.



                                               Page 11 of 22
Case 2:21-cv-14080-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 12 of 22




      51. The employer MODERN ROOFING was engaged in interstate commerce as defined in §§

         3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)(1)(A). Defendant is a construction

         company. Defendant has more than two employees directly and recurrently engaged in

         interstate commerce. Upon information and belief, the annual gross revenue of the

         Employer/Defendant was always in excess of $500,000 per annum. Therefore, there is

         enterprise coverage.

      52. Plaintiff was employed by an enterprise engaged in interstate commerce. Plaintiff and other

         employees similarly situated handled and worked on goods and materials and materials

         that were moved across State lines at any time during the business. Therefore, there is

         individual coverage.

      53. U.S.C. §206 states “Every employer shall pay to each of his employees who in any

         workweek is engaged in commerce or the production of goods for commerce, or is

         employed in an enterprise engaged in commerce or in the production of goods for

         commerce, wages at the following rates:

         (1) except as otherwise provided in this section, not less than—

         (A) $5.85 an hour, beginning on the 60th day after May 25, 2008;

         (B) $6.55 an hour, beginning 12 months after that 60th day; and

         (C) $7.25 an hour, beginning 24 months after that 60th day

      54. The Defendants MODERN ROOFING LUIS D. FERNANDEZ, and MONIKA

         NEUVIRTHOVA employed Plaintiff CARLOS E. RESTREPO, as a non-exempt, full

         time, hourly employee from approximately September 01, 2020, to December 24, or 16

         weeks.




                                            Page 12 of 22
Case 2:21-cv-14080-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 13 of 22




      55. Plaintiff was hired as a driver, but he had duties as driver, tear-off labor, and construction

         worker. Plaintiff was paid at the rate of $20.00 an hour.

      56. During his time of employment with Defendants, Plaintiff worked regularly 6 days per

         week, a minimum of 63 working hours. Plaintiff was not able to take bonafide lunch

         periods.

      57. Plaintiff worked regularly in excess of 40 hours every week. However, he was paid for

         less than 40 regular hours.

      58. Plaintiff states that during his time of employment, his wage rate was $20.00, but in order

         to circumvent FLSAs overtime provisions, Plaintiff{s paystubs showed fewer hours than

         he actually worked.

      59. Using this scheme, without an explanation or justification, Defendants pay Plaintiff for a

         partial number of working hours, the remaining hours were never paid to Plaintiff.

      60. During his entire period of employment, Plaintiff received partial payment for accumulated

         unpaid wages one check for $200.00, and one payment of $200.00 cash. Defendants failed

         to pay Plaintiff timely and for every hour worked.

      61. Plaintiff did not clock in and, but he worked under closed supervision, and Defendants

         were able to keep track of the number of hours worked by Plaintiff and other similarly

         situated individuals, which means that Defendants were in absolute control of the hours

         worked by Plaintiff and other similarly situated individuals.

      62. Therefore, Defendants willfully failed to pay Plaintiff minimum wages for 3 weeks, in

         violation of the Fair Labor Standards Act.




                                             Page 13 of 22
Case 2:21-cv-14080-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 14 of 22




      63. Plaintiff was paid weekly with checks and paystubs that did not provide accurate

         information about the number of days worked, the real number of hours worked and the

         real wage rate paid.

      64. On or about December 29, 2020, Plaintiff was fired after he demanded to be paid for his

         regular workweek and overtime hours. Defendants never paid Plaintiff for accumulated

         unpaid regular hours. At the time of Plaintiff’s termination, Defendants did not pay him for

         his last 2 week of employment plus 1 week of wages that Defendants retained at the

         beginning of Plaintiff’s employment, as a “security deposit”. This is a total of 3 unpaid

         workweeks.

      65. Consequently, while employed with Defendants, the Plaintiff was not paid at the minimum

         wage rate as established by the Fair Labor Standards Act.

      66. Plaintiff is not in possession of time and payment records, but he will provide a good faith

         estimate based on his best recollections. In this Complaint, Plaintiff is going to claim only

         3 unpaid weeks. After Defendants provide time and payment records, Plaintiff will amend

         his Statement of Claim to include additional unpaid regular and hours.

      67. The records, if any, concerning the number of hours worked by Plaintiff CARLOS E.

         RESTREPO, and all others similarly situated employees, and the compensation paid to

         such employees should be in the possession and custody of Defendant. However, upon

         information and belief, Defendants did not maintain accurate and complete time records of

         hours worked by Plaintiff and other employees in the asserted class.

      68. Defendant violated the record-keeping requirements of FLSA, 29 CFR Part 516.




                                             Page 14 of 22
Case 2:21-cv-14080-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 15 of 22




      69. Defendants never posted any notice, as required by the Fair Labor Standards Act and

         Federal Law, to inform employees of their federal rights to overtime and minimum wage

         payments. Defendants violated the Posting requirements of 29 U.S.C. § 516.4.

      70. Prior to the completion of discovery, and to the best of Plaintiff’s knowledge, at the time

         of the filing of this complaint, the Plaintiff’s good faith estimate of the unpaid minimum

         wage is as follows:

         *Plaintiff’s wage-rate was $20.00 an hour. Florida's minimum wage in 2020 is $8.56,
         which is higher than the federal minimum wage. As per FLSA regulations, the higher
         minimum wage applies.

             a. Total amount of alleged unpaid wages:

                 One Thousand Twenty-Seven Dollars and 00-100 ($1,027.00)

             b. Calculation of such wages:

                 Total relevant weeks of employment: 16 weeks
                 Total hours worked: 40 hours weekly
                 Total number of unpaid weeksÑ 3weeks
                 Florida minimum wage 2020: $8.56 an hour

                 Min. wage $8.56 x 40 hours=$342.40 weekly x 3 weeks=$1,027.20

             c. Nature of wages:

                 This amount represents unpaid minimum wages.

      71. Defendants    MODERN       ROOFING,       LUIS    D.   FERNANDEZ,         and   MONIKA

         NEUVIRTHOVA willfully and intentionally refused to pay Plaintiff minimum wages as

         required by the law of the United States, and remain owing Plaintiff these minimum wages

         since the commencement of Plaintiff’s employment with Defendants as set forth above.

      72. Defendants knew and/or showed a reckless disregard of the provisions of the Act

         concerning the payment of minimum wages as required by the Fair Labor Standards Act




                                            Page 15 of 22
Case 2:21-cv-14080-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 16 of 22




          and remain owing Plaintiff these minimum wages as set forth above, and Plaintiff is entitled

          to recover double damages.

      73. At the times mentioned, individual Defendants LUIS D. FERNANDEZ, and MONIKA

          NEUVIRTHOVA were the owners-partners’officers and managers of MODERN

          ROOFING. Defendants MODERN ROOFING, LUIS D. FERNANDEZ, and MONIKA

          NEUVIRTHOVA were the employers of Plaintiff and others similarly situated within the

          meaning of Section 3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)]. In that,

          these individual Defendants acted directly in the interests of MODERN ROOFING in

          relation to their employees, including Plaintiff and others similarly situated. Defendants

          MODERN ROOFING, LUIS D. FERNANDEZ, and MONIKA NEUVIRTHOVA had

          absolute financial and operational control of the Corporation, determining terms and

          working conditions of Plaintiff and other similarly situated employees, and they are jointly

          and severally liable for the Plaintiff’s damages.

      74. Defendants    MODERN          ROOFING,     LUIS     D.   FERNANDEZ,        and   MONIKA

          NEUVIRTHOVA willfully and intentionally refused to pay Plaintiff minimum wages as

          required by the law of the United States, and remain owing Plaintiff these minimum wages

          since the commencement of Plaintiff’s employment with Defendant as set forth above.

      75. The Plaintiff has retained the law offices of the undersigned attorney to represent him in

          this action and is obligated to pay a reasonable attorneys’ fee.

                                          PRAYER FOR RELIEF

   WHEREFORE, Plaintiff CARLOS E. RESTREPO and those similarly situated respectfully

   request that this Honorable Court:

      A. Enter judgment for Plaintiff CARLOS E. RESTREPO and against the Defendants



                                             Page 16 of 22
Case 2:21-cv-14080-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 17 of 22




           MODERN ROOFING, LUIS D. FERNANDEZ, and MONIKA NEUVIRTHOVA on the

           basis of Defendants’ willful violations of the Fair Labor Standards Act, 29 U.S.C. § 201 et

           seq. and other Federal Regulations; and


       A. Award Plaintiff actual damages in the amount shown to be due for unpaid minimum

           wages, with interest; and

       B. Award Plaintiff an equal amount in double damages/liquidated damages; and

       C. Award Plaintiff reasonable attorneys' fees and costs of suit; and

       D. Grant such other and further relief as this Court deems equitable and just and/or available

           pursuant to Federal Law.

                                            JURY DEMAND

   Plaintiff CARLOS E. RESTREPO and those similarly situated demand trial by a jury of all issues

   triable as of right by a jury.

                                 COUNT III:
            FEDERAL STATUTORY VIOLATION: RETALIATORY DISCHARGE;
                         PURSUANT TO 29 U.S.C. 215(a)(3)

       76. Plaintiff CARLOS E. RESTREPO re-adopts every factual allegation as stated in

           paragraphs 1-23 of this complaint as if set out in full herein.

       77. The employer MODERN ROOFING was engaged in interstate commerce as defined in §§

           3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)(1)(A). The defendant is a

           construction company that provides its services to companies engaged in interstate

           commerce. Upon information and belief, the annual gross revenue of the

           Employer/Defendant was always in excess of $500,000 per annum. By reason of the

           foregoing, Defendant’s business activities involve those to which the Fair Labor Standards

           Act applies. Therefore, there is enterprise coverage.


                                               Page 17 of 22
Case 2:21-cv-14080-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 18 of 22




      78. Plaintiff was employed by an enterprise engaged in interstate commerce. Plaintiff and other

         employees similarly situated regularly and recurrently participated in interstate commerce,

         by handling and working on goods and materials that were produced for commerce and

         moved across State lines at any time during the business. Therefore, there is individual

         coverage.

      79. Because of the foregoing, Defendant’s business activities involve those to which the Fair

         Labor Standards Act applies.

      80. 29 U.S.C. § 207 (a) (1) states, "if an employer employs an employee for more than forty

         hours in any workweek, the employer must compensate the employee for hours in excess

         of forty at the rate of at least one and one-half times the employee's regular rate…"

      81. Likewise, 29 U.S.C. 215(a)(3) states... it shall be unlawful for any person— “to discharge

         or in any other manner discriminate against any employee because such employee has filed

         any complaint or instituted or caused to be instituted any proceeding under or related to

         this chapter, or has testified or is about to testify in any such proceeding,......”

      82. The Defendants MODERN ROOFING LUIS D. FERNANDEZ and MONIKA

         NEUVIRTHOVA employed Plaintiff CARLOS E. RESTREPO, as a non-exempt, full

         time, hourly employee from approximately September 01, 2020, to December 24, or 16

         weeks.

      83. Plaintiff was hired as a driver, but he had duties as driver, tear-off labor, and construction

         worker. Plaintiff was paid at the rate of $20.00 an hour.

      84. During his time of employment with Defendants, Plaintiff worked regularly 6 days per

         week, a minimum of 63 working hours. Plaintiff was not able to take bonafide lunch

         periods.



                                              Page 18 of 22
Case 2:21-cv-14080-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 19 of 22




      85. Plaintiff worked regularly in excess of 40 hours every week. However, he was paid for

         40 regular hours or less. Defendants did not pay Plaintiff for overtime hours.

      86. Furthermore, Plaintiff worked a minimum of 63 hours weekly, but he was paid for less than

         40 hours, and at a lower rate.

      87. Plaintiff states that during his time of employment, his wage rate was $20.00, but in order

         to circumvent FLSAs overtime provisions, Defendants changed his wage rate and used a

         fictitious wage rate of $25.00, $16.00, and $10.00 an hour. Plaintiff’s paystubs showed

         fewer hours than he actually worked.

      88. Using this scheme, without an explanation or justification, Defendants pay Plaintiff for a

         partial number of working hours, the remaining hours were never paid to Plaintiff.

      89. During his entire period of employment, Plaintiff received partial payment for accumulated

         unpaid wages one check for $200.00, and one payment of $200.00 cash. Defendants failed

         to pay Plaintiff timely and for every hour worked.

      90. Plaintiff did not clock in and, but he worked under closed supervision, and Defendants

         were able to keep track of the number of hours worked by Plaintiff and other similarly

         situated individuals, which means that Defendants were in absolute control of the hours

         worked by Plaintiff and other similarly situated individuals.

      91. Therefore, Defendants willfully failed to pay Plaintiff minimum wages and overtime hours

         at the rate of time and one-half his regular rate for every hour that they worked in excess

         of forty (40), in violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29

         U.S.C. 207(a)(1).




                                            Page 19 of 22
Case 2:21-cv-14080-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 20 of 22




      92. Plaintiff was paid weekly with checks and paystubs that did not provide accurate

         information about the number of days worked, the real number of hours worked, and

         Plaintiff’s real wage rate.

      93. Plaintiff strongly disagreed with payment received for hours earned and he complained

         many times to his supervisors and owners of the business LUIS D. FERNANDEZ, and

         MONIKA NEUVIRTHOVA. They promised to pay him for the full value of his missing

         hours later.

      94. These complaints constituted protected activity under the FLSA.

      95. On or about the last week of December 2020, Plaintiff was trying to collect his unpaid

         regular wages. However, as a result of Plaintiff’s multiple complaints, Defendant fired

         Plaintiff using a pretextual reason.

      96. On or about December 29, 2020, Plaintiff was fired after he demanded to be paid for his

         regular workweek and overtime hours. Plaintiff was in financial distress and he mentioned

         that he would be hiring an attorney to recover his unpaid wages.

      97. At the time of his termination, Plaintiff was performing the essential functions of his

         position satisfactorily. There was no other reason than retaliation to fire him.

      98. There is closed proximity between Plaintiff’s protected activity and his termination.

      99. The motivating factor which caused the Plaintiff’s discharge as described above was his

         complaints seeking unpaid regular and overtime wages from the Defendants. In other

         words, Plaintiff would not have been discharged but for his complaints about unpaid

         regular and overtime wages.

      100.       The Defendants’ termination of the Plaintiff was in direct violation of 29 U.S.C.

         215 (a)(3) and, as a direct result, Plaintiff has been damaged.



                                            Page 20 of 22
Case 2:21-cv-14080-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 21 of 22




      101.       Plaintiff CARLOS E. RESTREPO has retained the law offices of the undersigned

         attorney to represent him in this action and is obligated to pay a reasonable attorneys’ fee.

                                       PRAYER FOR RELIEF

  WHEREFORE, Plaintiff CARLOS E. RESTREPO respectfully requests that this Honorable Court:

      A. Issue a declaratory judgment that the Defendants’ acts, policies, practices, and procedures

         complained of herein violated provisions of the Fair Labor Standards Act;

      A. Enter judgment against Defendants MODERN ROOFING, LUIS D. FERNANDEZ, and

         MONIKA NEUVIRTHOVA that Plaintiff CARLOS E. RESTREPO recovers

         compensatory damages and an equal amount of liquidated damages as provided under the

         law and in 29 U.S.C. § 216(b);

      B. That Plaintiff recovers an award of reasonable attorney fees, costs, and expenses.

      C. Order the Defendants MODERN ROOFING, LUIS D. FERNANDEZ, and MONIKA

         NEUVIRTHOVA to make whole the Plaintiff by providing appropriate back pay and other

         benefits wrongly denied in an amount to be shown at trial and other affirmative relief;

      D. Plaintiff CARLOS E. RESTREPO further prays for such additional relief as the interests

         of justice may require.




                                            Page 21 of 22
Case 2:21-cv-14080-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 22 of 22




                                         JURY DEMAND

          Plaintiff CARLOS E. RESTREPO demands trial by a jury of all issues triable as of right

  by a jury.

  Dated: February 9, 2021

                                                Respectfully submitted,

                                                 By: _/s/ Zandro E. Palma____
                                                 ZANDRO E. PALMA, P.A.
                                                 Florida Bar No.: 0024031
                                                 9100 S. Dadeland Blvd.
                                                 Suite 1500
                                                 Miami, FL 33156
                                                 Telephone: (305) 446-1500
                                                 Facsimile: (305) 446-1502
                                                 zep@thepalmalawgroup.com
                                                 Attorney for Plaintiff




                                           Page 22 of 22
